958 F.2d 375
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.VACUUM INDUSTRIAL POLLUTION, INCORPORATED, Plaintiff-Appellant,v.UNION OIL COMPANY OF CALIFORNIA and National Union FireInsurance Company of Pittsburgh, Defendants-Appellees.
No. 91-2273.
United States Court of Appeals, Seventh Circuit.
Argued Feb. 11, 1992.Decided March 17, 1992.

Before CUMMINGS, Circuit Judge, and WOOD, JR. and ESCHBACH, Senior Circuit Judges.

ORDER

1
This diversity case involves an industrial accident for which the plaintiff claimed various economic damages in contract and tort.   The district court dismissed the plaintiff's amended complaint pursuant to Fed.R.Civ.P. 12(b)(6).   Based on our independent review of the record, we perceive no error in the district court's thorough opinion, which is reported as  Vacuum Indus. Pollution, Inc. v. Union Oil Co. of California, 764 F.Supp. 507 (N.D.Ill.1991).   On appeal, the plaintiff reformulates one of its claims, however, arguing that National Union gratuitously undertook to supply it with counsel, and executed this task negligently.   Because the plaintiff did not make this argument in its amended complaint below, the argument is waived.   Kensington Rock Island Ltd. Partnership v. American Eagle Historic Partners, 921 F.2d 122, 125 (7th Cir.1990).


2
We AFFIRM the judgment dismissing the amended complaint.